Exhibit 10.2
 
THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF OCTOBER 29,
2009 BETWEEN SUBORDINATED CREDITOR (AS DEFINED IN THE SUBORDINATION AGREEMENT)
AND BANK OF AMERICA, N.A. (“AGENT”) TO THE INDEBTEDNESS (INCLUDING INTEREST)
OWED BY PROTECTIVE APPAREL CORPORATION OF AMERICA, A NEW YORK CORPORATION
(“PACA”), POINT BLANK BODY ARMOR INC., A DELAWARE CORPORATION (“BODY ARMOR”),
LIFE WEAR TECHNOLOGIES, INC., A FLORIDA CORPORATION (“LIFE WEAR”), AND POINT
BLANK SOLUTIONS, INC., A DELAWARE CORPORATION (THE “POINT BLANK” AND TOGETHER
WITH PACA, BODY ARMOR AND LIFE WEAR, THE “COMPANY”) PURSUANT TO THAT CERTAIN
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF APRIL 3, 2007 AMONG
THE COMPANY, AGENT AND THE LENDERS FROM TIME TO TIME PARTY THERETO, AS SUCH LOAN
AND SECURITY AGREEMENT HAS BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE
INDEBTEDNESS UNDER THAT AGREEMENT AS CONTEMPLATED BY THE SUBORDINATION
AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF,
IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.


 
Subordinated Note




 
 Dated: October 29, 2009

 


FOR VALUE RECEIVED, the undersigned, PROTECTIVE APPAREL CORPORATION OF AMERICA,
a New York corporation (“PACA”), POINT BLANK BODY ARMOR INC., a Delaware
corporation (“Body Armor”), LIFE WEAR TECHNOLOGIES, INC., a Florida corporation
(“Life Wear”), and POINT BLANK SOLUTIONS, INC., a Delaware corporation (“Point
Blank” and collectively, together with PACA, Body Armor and Life Wear, the
“Company”), hereby promise to pay on the Maturity Date to Subordinated Creditor
(as defined in the Subordination Agreement) the lesser of (i) the principal
amount of Ten Million DOLLARS ($10,000,000) or (ii) such lesser amount as may be
advanced by the Subordinated Creditor on behalf of the Company pursuant to the
terms of the Guarantee (defined herein), together with all accrued interest on
the principal sum outstanding from time to time hereunder.  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Subordination Agreement.
 
1.           Defined Terms.  (a) The following terms shall have the following
meanings:
 
                              “Collateral” has the meaning set forth in Section
5 of this Note.
 

--------------------------------------------------------------------------------


 
              “Event of Default” has the meaning set forth in Section 6 of this
Note.
 
              “Guarantee” means that certain Amended and Restated Corporate
Guarantee dated as of October 29, 2009 made by Subordinated Creditor in favor of
Agent.
 
  “Maturity Date” means the earlier of (a) October 31, 2010 or (b) 91st day
after the date on which all Senior Debt under the BOFA Loan Documents and any
Refinancing Senior Debt Documents is paid in full and all commitments under the
BOFA Loan Documents and any Refinancing Senior Debt Documents are terminated.
 
  “Subordination Agreement” means that certain Subordination and Intercreditor
Agreement dated as of October 29, 2009 among Subordinated Creditor and Agent.
 
2.           Payment of Interest.  (a)  The Company shall pay interest in kind
on the unpaid principal amount hereof from the date such principal is deemed
advanced pursuant to the Guarantee until such principal amount is paid in full,
quarterly on the last day of each calendar quarter (each, an “Interest Payment
Date”), at an interest rate equal to the rate charged to the “Term Loan” under
the “Senior Credit Agreement” (as such terms are defined in the Subordination
Agreement), and such accrued interest shall be added to the principal balance
under this Note on each Interest Payment Date.
 
              (b)      All computations of interest shall be made on the basis
of a year of 365 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
accrued.  All accrued interest shall be due and payable in cash on the Maturity
Date.
 
3.           Transferability.  Subordinated Creditor may not assign (or sell
participation interests in) its interest in this Note to any Person without the
prior written consent of the Agent. Any assignment made in violation of this
Section 3 shall be null and void.
 
4.           Subordination.  The Company agrees, and the Subordinated Creditor,
by its acceptance thereof, also agrees, that the Subordinated Debt evidenced
hereby is, and the liens securing the Subordinated Debt are, and shall be,
subordinate to the Senior Debt and the liens securing the Senior Debt pursuant
to the terms of the Subordination Agreement.  Except with respect to interest
that is paid in kind and as otherwise expressly permitted under the
Subordination Agreement, the Company will not make, and neither the Subordinated
Creditor will accept, any payment or distribution on the Subordinated Debt of
any kind directly or indirectly, in cash or other property or by set off or in
any other manner, including, without limitation, from or by way of any
Collateral.
 
5.           Grant of Security Interest.  To secure the prompt and complete
payment, performance and observance of the Subordinated Debt evidenced by this
Note, each of PACA, Body Armor, Life Wear and Point Blank hereby grants to
Subordinated Creditor a junior subordinated security interest in the following
property of such company, whether now or hereafter owned, existing, acquired or
arising and wherever now or hereafter located: (a) all Accounts; (b) all Chattel
Paper, Instruments, Documents and General Intangibles (including, without
limitation, all patents, patent applications, trademarks, trademark
applications, tradenames, trade secrets, goodwill, copyrights, copyright
applications, registrations, licenses, software, franchises, customer lists, tax
refund claims, claims against carriers and shippers, guarantee claims, contracts
rights, payment intangibles, security interests, security deposits and rights to
indemnification); (c) all Inventory; (d) all Goods (other than Inventory),
including, without limitation, Equipment, vehicles and Fixtures; (e) all
Investment Property; (f) all Deposit Accounts, bank accounts, deposits, cash and
such cash equivalents; (g) all Letter-of-Credit Rights; (h) Commercial Tort
Claims; (i) all policies and certificates of insurance insuring the property and
assets of such company and all policies and certificates of insurance of such
company; (j) any other property of such company, now or hereafter in the
possession, custody or control of Subordinated Creditor (whether for
safekeeping, deposit, collection, custody, pledge, transmission or otherwise)
and (k) all additions and accessions to, substitutions for, and replacements,
products and Proceeds of the foregoing property, including, without limitation,
proceeds of all insurance policies insuring the foregoing property, and all of
such company’s books and records relating to any of the foregoing and to such
company’s business (collectively, the “Collateral”).  Capitalized terms used in
this Section 5 and not otherwise defined in this Note shall have the meanings
assigned to such terms in the Senior Credit Agreement or the Uniform Commercial
Code of the State of New York.
 
2

--------------------------------------------------------------------------------


 
Each of PACA, Body Armor, Life Wear and Point Blank hereby irrevocably
authorizes Subordinated Creditor at any time and from time to time to file in
any filing office in any Uniform Commercial Code jurisdiction any initial
financing statements and amendments thereto that indicate the Collateral as all
assets of such company or words of similar effect.
 
6.           Events of Default.
 
                              (a)           If any of the following events
(“Events of Default”) shall occur and be continuing:
 
                                              (i)           the Company shall
fail to pay the principal amount of this Note on the Maturity Date; or
 
                                              (ii)          The commencement of
any proceedings in bankruptcy by or against any Company; provided, however, that
if such commencement of proceedings against the Company is involuntary, such
action shall not constitute an Event of Default unless such proceedings are not
dismissed within forty-five (45) days after the commencement of such
proceedings;
 
then, subject to the Subordination Agreement, and in any such event, the
Subordinated Creditor may declare this Note and all interest thereon to be
forthwith due and payable, whereupon this Note and all such interest shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Company.
 
                              (b)           Subject to the Subordination
Agreement, upon acceleration of the Subordinated Debt hereunder, Subordinated
Creditor may exercise all rights and remedies of a secured party under
applicable law.
 
3

--------------------------------------------------------------------------------


 
7.           Miscellaneous.  (a)  Amendments.  No amendment or waiver of any
provision of this Note, nor any consent to any departure by the Company under
this Note, shall in any event be effective unless the same shall be in writing
and signed by the Company and the Subordinated Creditor and with the prior
written approval of the Agent and then such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.
 
              (b)           Binding Effect.  This Note shall be binding upon,
and shall inure to the benefit of, the Company and the Subordinated Creditor and
their respective successors and permitted assigns.
 
              (c)           Governing Law.  This Note shall be governed by, and
construed in accordance with, the laws of the State of New York, United States.
 
              (d)           Jurisdiction.  The Company hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Note or for
recognition or enforcement of any judgment, and the Company hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  The Company agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Note shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Note in the
courts of any jurisdiction.
 
              (e)           Cancellation, Exchange, Conversion or
Surrender.  Subordinated Creditor may not cancel, exchange, convert or surrender
its interests in this Note for consideration of any kind without the prior
written consent of the Agent.
 
              (f)           JURY TRIAL.  THE COMPANY HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS NOTE OR
THE ACTIONS OF SUBORDINATED CREDITOR IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
 
[Signature Page Follows]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Note to be executed by its
officer thereunto duly authorized, as of the date first above written.
 


PROTECTIVE APPAREL CORPORATION OF AMERICA
 
By:
/s/ Jim Henderson 
Name:
Jim Henderson
Title:
President





POINT BLANK BODY ARMOR INC.
 
By:
/s/ Jim Henderson
Name:
Jim Henderson
Title:
President





LIFE WEAR TECHNOLOGIES, INC.
 
By:
/s/ Jim Henderson
Name:
Jim Henderson
Title:
President

 




POINT BLANK SOLUTIONS, INC.
 
By:
/s/ Jim Henderson
Name:
Jim Henderson
Title:
Chief Executive Officer 








